Citation Nr: 0620633	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-36 855	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestos-related 
disease.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case was thereafter transferred to the RO in 
Philadelphia, Pennsylvania.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  Evidence of pes planus was not shown in service.

2.  Pes planus was not diagnosed until many years after 
service. 

3.  There is no competent medical evidence etiologically 
relating pes planus to service.


CONCLUSION OF LAW

Pes planus was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107  (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304  (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability; 
the degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim, and any questions as to 
these points are moot.  Simply put, there is no evidence of 
any VA error in notifying the appellant that reasonably 
affects the fairness of this adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  

While the veteran was provided a VA examination in February 
2003, no nexus opinion as to the relationship of the 
appellant's pes planus to military service was supplied by 
that examiner.  Still, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C), in Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), and held 
that this regulation, unlike the statute, contained a 
requirement that the claimant establish that he suffered an 
event, injury, or disease in service in order to trigger VA's 
obligation to provide a VA medical examination or obtain a 
medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et. al., 345 
F.3d at 1356.  

In the instant appeal, the veteran contends that his pes 
planus was incurred as a result of his military service.  As 
will be more fully explained below, there is no evidence of 
pes planus in service or for approximately fifty-five years 
following his separation from service.  For these reasons, 
the Board finds that a medical opinion is not necessary to 
decide the claim, in that any such opinion could not 
establish the existence of the claimed inservice injury.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history); Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim. 

The Claim

The veteran claims entitlement to service connection for pes 
planus.  The RO denied this claim because the preponderance 
of the evidence demonstrated that the disorder was neither 
incurred nor aggravated in service.  The Board agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own medical 
determinations and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

With the above criteria in mind, the Board notes that the 
veteran's service medical records are silent for any 
complaints, findings, treatments, or diagnoses pertaining to 
pes planus.  

Moreover, the record includes no postservice evidence of pes 
planus for over fifty-five years after separation from active 
duty in 1946.  A VA examination record dated in February 2003 
provides the earliest competent evidence of this disorder, 
and the veteran has not alleged receiving treatment prior to 
this date from either VA or another treatment provider.  In 
any case, VA medical records obtained and associated with the 
claims file supply no such indication of treatment.  See VA 
treatment records dated March 2001 to December 2003.  As the 
record stands, such treatment as took place for which 
documentation exists occurred upwards of five and a half 
decades years after service.  Too much time elapsed to 
support a finding of chronicity.  38 C.F.R. 3.303(b).

While the veteran himself argues that his problems of the 
feet are etiologically related to service, as a layperson, 
his opinion does not constitute competent evidence of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1).

No competent evidence has been presented suggesting that the 
veteran's pes planus is in any way related to his military 
service.  Moreover, none of the aforementioned VA medical 
records address the etiology of the pes planus.  
Additionally, no health professional appears to have ever 
told the claimant that his pes planus is related to military 
service.  Nor has the claimant indicated that such medical 
records exist as would show a nexus between service and 
current disability.

In statements on file, the veteran contends that he was 
treated for problems of the feet, and in particular a severe 
case of fallen arches, while in service, and he asserts that 
there are service medical records to confirm his claim.  The 
record includes the veteran's service medical records, as 
well as an August 2004 statement of the case informing the 
veteran that service medical records are negative for pes 
planus.  The Board therefore finds the service evidence of 
record to be reasonably complete for adjudication.

In short, there is no evidence of pes planus in service, or 
until decades thereafter; nor is there a competent opinion 
addressing the etiology of the pes planus.  In light of the 
evidence overwhelmingly preponderating against the claim, the 
benefit of the doubt doctrine is not applicable, service 
connection for pes planus cannot be granted, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for pes planus is denied.


REMAND

The veteran advises the Board that his current respiratory 
disorders were caused by asbestos exposure while working on a 
cleanup detail during military service.  Specifically, it is 
alleged that the veteran was exposed to asbestos dust while 
serving as a Seaman Second Class aboard the former German 
Navy vessel, Dithmarschen (IX-301), from May to July 1946, 
when it was in dry-dock for repairs at the Philadelphia Naval 
Shipyard.  The appellant also reports exposure to asbestos 
while working as a civilian, but states that he was exposed 
to "far greater concentrations" while in military service.  
It is requested that the veteran be afforded the benefit of 
the doubt. 

Initially, the record includes a May 2003 letter from Vincent 
J. Acampora, D.O., that "at the present time [the veteran] 
has chest x-rays, which all demonstrate pleural calcified 
plaques, all consistent with asbestosis."  An earlier 
medical record, from Angel V. Rodis, M.D., in December 1998, 
includes a diagnosis of asbestosis and a statement that the 
veteran's "chest x-ray showed density in the left mid lung 
field compatible with infiltrate."  Dr. Acampora, however, 
noted in yet another opinion letter, likewise from May 2003, 
that the veteran did not "have any parenchymal disease and 
that his disease [was] primarily in his lining."  While a 
February 2003 VA examination diagnosed asbestosis, pulmonary 
function tests showed an "obstruction (that was) 
unresponsive to bronchodilator," and which was interpreted 
as "unrelated to asbestos exposure."

The Dictionary of American Naval Fighting Ships reveals that 
the Dithmarschen, a former German Navy oiler and supply 
vessel, arrived at the Philadelphia Naval Shipyard on May 19, 
1946 for conversion to a naval vessel.  Dictionary of 
American Naval Fighting Ships, 
http://www.history.navy.mil/danfs/ index/html (June 20, 
2006).  The veteran thus served aboard the Dithmarschen at 
most from May to July 1946, when he separated from service.  
In light of this duty, and the differing medical opinions 
presented, on remand, the VA examiner is to consider whether 
this relatively abbreviated tenure exposed the veteran to 
such concentrations of asbestos as to warrant service 
connection for his current respiratory disorder.  McGinty v. 
Brown, 4 Vet. App. 428 (1993).  Such an examination is to 
evaluate the comparative effects of inservice and postservice 
asbestos exposure.  Therefore, on remand, the veteran is to 
be afforded a VA examination to see whether he has either 
asbestosis verified by X-ray or other asbestos-related 
disease as well as to address the relationship, if any, 
between currently diagnosed asbestosis or asbestos-related 
disease and inservice exposure to asbestos.  The examiner 
should report findings in light of the latency and exposure 
information found at M21-1, Part III, par. 5.13(a) (December 
13. 2005) as well as the role, if any, that postservice 
exposure to asbestos played in the veteran's currently 
diagnosis condition.  

Finally, the record is almost completely devoid of medical 
records, including records kept by any of the veteran's 
postservice employers, showing treatment for any respiratory 
problems during the first 50 years after his 1946 separation 
from service.  Therefore, on remand, VA should request any 
extant records and invite the veteran to spell out in greater 
detail any postservice employment duties which may have 
exposed him to asbestos, and for how long he performed those 
duties.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.§ 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App 473 
(2006).  The corrective notice should, 
among other things, invite the veteran to 
submit any additional evidence or argument 
he has in his possession that may further 
his claim.

2.  The RO should contact the veteran and 
invite him to file any relevant records, 
including employment records, from the 
first 50 years following his 1946 
separation from military service.  The 
veteran should provide his postservice 
work history and identify any post service 
work which may have exposed him to 
asbestos.  If such records are not 
available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file, and the veteran notified in writing.  
If any identified records are Federal 
records, a written unavailability 
memorandum must be prepared and added to 
the claims file.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the veteran should be afforded 
a VA respiratory examination by a 
pulmonologist.  The claims file must be 
forwarded to the examiner.  The 
pulmonologist should perform all testing 
necessary to determine the diagnosis and 
etiology of any current respiratory 
disorder.  Based on a review of the claims 
folder and examination of the veteran, the 
examiner must address whether the 
appellant currently has a current 
respiratory disorder, to include 
asbestosis.  If the examiner finds a 
current respiratory disorder, she/he must 
opine whether it is at least as likely as 
not that the disorder was incurred in or 
aggravated by military service due to work 
on the Dithmarschen from May to July 1946.  
If an asbestos-related respiratory 
disorder is diagnosed, the examiner must 
also opine whether it is more likely than 
not (i.e., is there more than a 50/50 
chance) that such a disorder is due to any 
postservice employment.  The examiner must 
provide a complete rationale for all 
opinions provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.  

5.  If, while in remand status, additional 
evidence or information received, or not 
received, triggers a need for further 
development, assistance or notice, such as 
providing the veteran with updated notice 
of what evidence has been received and not 
received by VA as well as who has the duty 
to request evidence, then such development 
should be undertaken by the RO.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 and 
Supp. 2005); 38 C.F.R. 3.159(b).

6.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make determinations based on 
the law and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  If the veteran fails 
to show for his VA examinations, the SSOC 
must cite to 38 C.F.R. § 3.655 (2005).  A 
reasonable period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


